The statute is that no personal estate attached, shall be held to respond the judgment obtained by the plaintiff, at whose suit the same is attached, either against the debtor or any other creditor, unless such judgment creditor take out execution on such judgment, and have the same levied; within sixty days after final judgment. The writ of error was no supersedeas to the plaintiff’s proceeding, till served on the 6th of March, nor after the judgment in, the Supreme Court of Errors was rendered; so that the plaintiff had more than sixty days clear of any incumbrance from the writ of error in which to have levied his execution. But having neglected to do it, and the defendants having delivered the goods to Richards the owner, the plaintiff was not liable to the creditor, and his remedy was by a new trial.